Name: Council Regulation (EEC) No 476/86 of 25 February 1986 laying down general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal
 Type: Regulation
 Subject Matter: trade policy;  prices;  Europe
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 53 / 51 COUNCIL REGULATION (EEC) No 476/86 of 25 February 1986 laying down general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal scheme, be allowed to crush those seeds and export the oil thereof under the same conditions of competition as other Community traders , HAS ADOPTED THIS REGULATION : Article 1 Subject to the conditions laid down in this Regulation, the Portuguese Republic shall apply the control mechanism referred to in Article 292 of the Act of Accession until 31 December 1990 . Article 2 1 . The mechanism for controlling the quantities released for consumption on the Portuguese domestic market shall concern the following products : CCT heading No Description THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Article 292 of the Act of Acces ­ sion , a mechanism for controlling the quantities of cer ­ tain products in the oils and fats sector which are released for consumption in Portugal must be applied until 31 December 1990 in order to maintain those quantities at a level based on average consumption in 1980 and 1983 and adjusted in the light of foreseeable trends in supply requirements ; whereas each year, therefore , the quantities of those products which may be released for consumption in Portugal should be fixed and a supply balance drawn up ; Whereas a system of quantitative restrictions on imports , as referred to in Article 292 of the Act, should be introduced in the case of products or groups of products for which there is a supply shortage ; whereas , however, the said restrictions should not apply to imported products which are not intended for the domestic market and should, in the context of the over ­ all quantity to be imported from third countries , allow the preference , for which some of those countries are eligible , to be applied ; Whereas , in order to ensure that the Portuguese market is supplied in the event of exceptional circumstances , provision should be made for the possibility of limiting exports in accordance with Article 292 (3 ) of the Act ; whereas an export-monitoring system should , however, be applied when market conditions are normal ; Whereas , in order to ensure the price-control referred to in Article 292 ( 1 ) of the Act, suitable arrangements should be provided for ; whereas such arrangements could take the form of fixing price limits or offsetting the difference between Portuguese prices and prices of imports ; Whereas the aid for seeds produced in Portugal and exported and crushed in the Community is adjusted in accordance with Article 293 (3 ) of the Act ; whereas Portuguese operators should , via a compensatory aid 12.01 B 12.02 ex 15.07 B , C , D ex 15.12 Oilseeds and oleaginous fruit , whole or broken , other than for sowing Flours or meals of oilseeds or oleagi ­ nous fruit , non-defatted (excluding mustard flour) Fixed vegetable oils , fluid or solid , refined or purified , excluding olive oil , intended for human consumption Animal or vegetable oils and fats , wholly or partly hydrogenated , or soli ­ dified or hardened by any other process, whether or not refined, but not further prepared , intended for human con ­ sumption 2 . Portugal shall adopt suitable measures to ensure that products falling within subheadings 15.07 B, C and D and heading No 15.12 of the Common Customs Tar ­ iff , which are imported, for purposes other than human consumption , and are not covered by the control mechanism, are used for the purpose stated . Article 3 The quantities of vegetable oil intended for human consumption and released on the Portuguese domestic market for direct consumption , for consumption in the No L 53/52 Official Journal of the European Communities 1.3 . 86 with the Member States of the Community as consti ­ tuted on 31 December 1985 , with Spain and with third countries . form of margarine or for use in the manufacture of other products shall be determined, in respect of each calendar year, in accordance with the criteria laid down in Article 292 ( 1 ) of the Act of Accession . They may be revised during any given year. Article 6 The Portuguese Republic shall make the release , for free circulation in its territory , of the products listed in Article 2 subject to the presentation of an import docu ­ ment . Article 7 1 . The Portuguese Republic shall issue the import document to any party concerned who submits an application to that effect, irrespective of the applicant 's place of business in the Community . 2 . Applications for import documents must be accom ­ panied by security in respect of the undertaking to enter the products in question for consumption during the period of validity of the document . The security shall be forfeit in whole or in part if the products are not imported during that period or are imported in part only . 3 . Import documents shall not be issued in respect of a quantity greater than that stated in the application . Without prejudice to the provisions of Article 9 , when the total quantity of oil produced using the quantities stated in the applications reaches the limit specified in Article 4 (4), the Portuguese Republic shall suspend the issuing of the documents . 4 . Should speculative movements bring about dis ­ turbances or impair the smooth running of the Portuguese market, appropriate measures shall be taken to remedy the situation . Article 4 1 . A forecast supply balance for the Portuguese mar ­ ket shall , before a date to be determined, be drawn up in respect of each calendar year in the light of : (a) the quantity of oil intended for human consump ­ tion, as referred to in Article 3 ; (b) the quantity of oil produced from seeds produced in Portugal . However, the first forecast supply balance shall be drawn up in respect of the period from 1 March to 31 December 1986 . 2 . The forecast supply balance may take into account traditional import and export levels , if any . 3 . The difference between the production referred to in paragraph 1 (b) and the supply requirements referred to in paragraph 1 (a) shall be expressed as an overall figure . However, a separate balance may be drawn up for cer ­ tain products or for certain uses . 4 . If the balance for a product or group of products is negative, the maximum annual quantity which may be imported in accordance with Articles 6 and 7 shall be corresponding to that balance . 5 . The forecast supply balance shall be revised at regular intervals , and the maximum annual quantity referred to in paragraph 4 may be split up . This revision shall take into account any exports made . 6 . In the case of preferential third countries , if the protocols referred to in Article 366 of the Act of Acces ­ sion or, if there are no such protocols , the autonomous measures adopted pursuant to Article 367 of the said Act, provide for quantitative restrictions , the quantities resulting from the application of the provisions referred to above shall , in accordance with the arrangements for all third countries under this Regulation , be determined before those for other third countries . Article 8 For the purposes of Articles 7 (3 ) and 12(3), account shall be taken of the oil content of the different prod ­ ucts listed in Article 2 . The oil content shall be fixed at a standard rate . Article 9 1 . By way of derogation from Article 7 (3 ), any opera ­ tor who undertakes to export within a certain time limit a quantity of the product referred to in Article 2 shall benefit , under conditions to be set, from the possibility of importing an equivalent quantity of the product . Such undertaking shall be accompanied by a security . 2 . By way of derogation from Article 1 1 (4), any oper ­ ator who undertakes to export within a certain time limit a quantity of the product referred to in Article 2 shall benefit , under conditions to be set, from the possi ­ Article 5 For the purposes of this Regulation, ' imports and exports ' shall be taken to mean Portugal 's trade both 1 . 3 . 86 Official Journal of the European Communities No L 53/53 bihty of importing an equivalent quantity of the prod ­ uct . Such undertaking shall be accompanied by a secur ­ ity . Article 12 Compensatory aid covering the difference between the price of Portuguese seeds and world prices, less the import duty charged in Portugal on the quantity of cakes corresponding to the use of the seeds in question shall be granted in respect of a quantity of sunflower seeds harvested in Portugal and used for the produc ­ tion of oil intended for export . The amount of the aid shall be fixed by the Commission at regular intervals . Exports made under this Article may not benefit from the provisions of Article 9 . Article 10 The Portuguese Republic shall not allow products listed in Article 2 to leave its territory unless an export document is submitted . Article 13 The control of the level of the consumer prices referred to in Article 292 ( 1 ) (b) of the Act of Accession may, where necessary, and particularly in the case of Article 9 , for the products referred to in Article 2 , include :  the fixing of minimum or maximum prices at a marketing stage to be determined, and  the introduction of a levy in respect of the differ ­ ence between Portuguese prices and those of imported products . Article 11 1 . The Portuguese Republic shall issue an export document to any person concerned who submits an application to that effect, irrespective of that person 's place of business in the Community . 2 . Each application for an export document must be accompanied by security in respect of the undertaking to export the products concerned during the period of validity of the document . The security shall be forfeit in whole or in part if the products are not exported during that period or are exported in part only . 3 . The quantity in respect of which the export docu ­ ment is issued shall not exceed that stated in the appli ­ cation . 4. Where necessary, in order to attain the objectives set out in Article 292 of the Act of Accession, a deci ­ sion may be taken in accordance with the procedure referred to in Article 14 to limit for a certain period the quantity of oil for which export documents may be issued . In that case, without prejudice to the applica ­ tion of Article 9 , Portugal shall , when the oil obtained from the quantities of the products stated in the appli ­ cations reaches the limit referred to above, suspend the issuing of documents until the end of the period in question . 5 . The quantities of oil stated in the documents which are issued shall be taken into account when the supply balance is reviewed in accordance with Article 4 (5). Article 14 The detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats (') as last amended by Regulation (EEC) No 3768/85 (2). Article 15 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No 1 72, 30. 9 . 1 966, p . 3025/66 . (-) OJ No L 362, 31 . 12 . 1985 , p. 8 .